Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-9,11,12,14-26,28-30 and 32-34 are allowed.
Claims 10,13,27 and 31  have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for assessing damage to a structure, the method comprising: detecting, with  a classifier, a plurality of external parts of a first structure in a first image, wherein the classifier is trained to associate portions of an image of a structure with respective external parts of the structure; identifying, with  a first machine learning system, one or more image segments in a second image with each image segment in the second image representing damage of a particular type, wherein the first machine learning system is trained to perform segmentation of an image; associating, with a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment is indicating damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an identifying, with a subsystem trained from historical repair data, one or more internal parts of the structure that are associated with the first external part and that are likely to require replacement or repair, or obtaining, with the subsystem trained from the historical repair data, an estimate of repairing or replacing the first external part based on a severity or size of at least one of the one or more associated image segments; selecting from the plurality of external parts, all external parts, other than the first external part, that have associated therewith one or more image segments; repeating for each selected external part the operations of identifying one or more internal parts and obtaining an estimate; and  aggregating respective estimates for each selected external part to obtain an overall estimate of repairing the structure. 

Regarding Claim 15,
A system for assessing damage to a structure, the system comprising: a processor; and a memory in communication with the processor and comprising instructions which, when executed by the processor, program the processor to: detect, with  a classifier, a plurality of external parts of a first structure in a first image, wherein the classifier is trained to associate portions of an image of a structure with respective external parts of the structure; identify, with  a first machine learning system, one or more image segments in a second image with each image segment in the second image representing damage of a particular types wherein the first machine learning system is trained to perform segmentation of an image; associate, with  a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment is indicating damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image; identify, with a subsystem trained from historical repair data, one or more internal parts of the structure that are associated with the first external part and that are likely to require replacement  or repair, or obtain, with the subsystem trained from the historical repair data, an estimate of repairing or replacing the first external part based on a severity or size of at least one of the one or more associated image segments; select from the plurality of external parts, all external parts, other than the first external part, that have associated therewith one or more image segments; repeat for each selected external part the operations: (i) identify one or more internal parts and (ii) obtain an estimate; and aggregate respective estimates for each selected external part, to obtain an overall estimate of repairing the structure.  

Regarding Claim 33,
A method for assessing damage to a structure, the method comprising: detecting, with a classifier, a plurality of external parts of a first structure depicted in a first image, wherein the first image is provided in RGB colorspace and the classifier is trained to associate portions of an image of a structure with respective external parts of the structure; transforming the first image in the RGB colorspace into a second image in HSV colorspace; identifying, with a first machine learning system, one or more image segments from the second image, wherein the second image is provided in the HSV colorspace, each image segment in the second image represents damage of a particular type, and the first machine learning system is trained to perform segmentation of an image; and associating, with a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment indicates damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image.  

Regarding Claim 34,
A system for assessing damage to a structure, the system comprising: a processor; and a memory in communication with the processor and comprising instructions which, when executed by the processor, program the processor to: detect, with a classifier, a plurality of external parts of a first structure depicted in a first image, wherein the first image is provided in RGB colorspace and the classifier is trained to associate portions of an image of a structure with respective external parts of the structure; transforming the first image in the RGB colorspace into a second image in HSV colorspace; identify, with a first machine learning system, one or more image segments from the second image, wherein the second image is provided in the HSV colorspace, each image segment in the second image represents damage of a particular type, and the first machine learning system is trained to perform segmentation of an image; and associate, with a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment indicates damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image. 


Regarding Claim 1: Claim 1 is   rejected over Taliwai et al. (USPUB 20170293894) in view of Li et al. (USPUB 20180260793) teaches A method for assessing damage to a structure, the method comprising: detecting, with  a classifier, a plurality of external parts of a first structure in a first image, wherein the classifier is trained to associate portions of an image of a structure with respective external parts of the structure; identifying, with  a first machine learning system, one or more image segments in a second image with each image segment in the second image representing damage of a particular type, wherein the first machine learning system is trained to perform segmentation of an image; associating, with a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment is indicating damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image; Respectively (detailed rejection of the claim mentioned within Office Action dated 11/24/2021) within claim 1,  but does not teach the limitations amended ( previously  objected allowable limitation of claim 13 within office action dated 11/24/2021) as mentioned within the claim  " identifying, with a subsystem trained from historical repair data, one or more internal parts of the structure that are associated with the first external part and that are likely to require replacement or repair, or obtaining, with the subsystem trained from the historical repair data, an estimate of repairing or replacing the first external part based on a severity or size of at least one of the one or more associated image segments; selecting from the plurality of external parts, all external parts, other than the first external part, that have associated therewith one or more image segments; repeating for each selected external part the operations of identifying one or more internal parts and obtaining an estimate; and  aggregating respective estimates for each selected external part to obtain an overall estimate of repairing the structure.”

Regarding Claim 15: Claim 15 is   rejected over Taliwai et al. (USPUB 20170293894) in view of Li et al. (USPUB 20180260793) teaches A system for assessing damage to a structure, the system comprising: a processor; and a memory in communication with the processor and comprising instructions which, when executed by the processor, program the processor to: detect, with  a classifier, a plurality of external parts of a first structure in a first image, wherein the classifier is trained to associate portions of an image of a structure with respective external parts of the structure; identify, with  a first machine learning system, one or more image segments in a second image with each image segment in the second image representing damage of a particular types wherein the first machine learning system is trained to perform segmentation of an image; associate, with  a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment is indicating damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image;  Respectively (detailed rejection of the claim mentioned within Office Action dated 11/24/2021) within claim 15,  but does not teach the limitations amended ( previously  objected allowable limitation of claim 31 within office action dated 11/24/2021) as mentioned within the claim  "  identify, with a subsystem trained from historical repair data, one or more internal parts of the structure that are associated with the first external part and that are likely to require replacement  or repair, or obtain, with the subsystem trained from the historical repair data, an estimate of repairing or replacing the first external part based on a severity or size of at least one of the one or more associated image segments; select from the plurality of external parts, all external parts, other than the first external part, that have associated therewith one or more image segments; repeat for each selected external part the operations: (i) identify one or more internal parts and (ii) obtain an estimate; and aggregate respective estimates for each selected external part, to obtain an overall estimate of repairing the structure.”

Regarding Claim 33, Claim 33 is a new claim with allowable limitations of  claims 4 and 19  amended to the claim that are not taught by prior art of record, therefore claim 33 is consider allowable over prior art due to the following allowable limitations within the claim : “transforming the first image in the RGB colorspace into a second image in HSV colorspace; identifying, with a first machine learning system, one or more image segments from the second image, wherein the second image is provided in the HSV colorspace, each image segment in the second image represents damage of a particular type, …associating, with a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment indicates damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image.”


Regarding Claim 34, Claim 34 is a new claim with allowable limitations of  claims 4 and 19  amended to the claim that are not taught by prior art of record, therefore claim 34 is consider allowable over prior art due to the following allowable limitations within the claim : “transforming the first image in the RGB colorspace into a second image in HSV colorspace; identify, with a first machine learning system, one or more image segments from the second image, wherein the second image is provided in the HSV colorspace, each image segment in the second image represents damage of a particular type,  … associate, with a second machine learning system, a first image segment identified from the second image with a first external part detected in the first image, wherein the first image segment indicates damage to the first external part and the second machine learning system is trained to associate image segments with external parts identified in an image.”


Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637